Citation Nr: 1422549	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-32 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen service connection for allergic rhinitis.



(The moving party's motion to revise or reverse the April 1982 Board decision on the basis of clear and unmistakable error (CUE) is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the "Virtual VA" system.  In evaluating this case, the Board has reviewed the entire file on the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, on the record during the December 2013 Travel Board hearing, the Veteran withdrew the appeal of the issue of service connection for sinusitis.

2.  By way of the separate decision finding clear and unmistakable error in the April 1982 Board decision denying service connection for allergic rhinitis and reversing the April 1982 Board decision to reflect an award of service connection for allergic rhinitis, no question remains in controversy related to the Veteran's perfected appeal regarding whether new and material evidence has been received to reopen service connection for allergic rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The issue of whether new and material evidence has been received to reopen service connection for allergic rhinitis is moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue of Service Connection for Sinusitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in December 2013 and before a final decision was promulgated by the Board, the Veteran withdrew his appeal on the record during the Travel Board hearing regarding the issue of service connection for sinusitis; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to service connection for sinusitis, and this issue is dismissed.

Reopening Service Connection for Allergic Rhinitis

With regard to the perfected appeal to reopen service connection for allergic rhinitis, the allowance of the moving party's motion to reverse the April 1982 Board decision on the basis of CUE to reflect an award of service connection for allergic rhinitis is a full grant of all of the benefits sought on appeal.  There remains no case or question in controversy.  Consequently, the issue of whether new and material evidence has been received to reopen service connection for allergic rhinitis is moot, and the must be dismissed.  38 U.S.C.A. §§ 20.101, 20.200, 20.201, 20.202. 


ORDER

The appeal of service connection for sinusitis, having been withdrawn, is dismissed.

The appeal to reopen service connection for allergic rhinitis, being without legal merit, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


